
Exhibit 10.24

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT


 
THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Agreement”), is made
and entered into as of November 5, 2008 (the “Effective Date”), by and among
James River Coal Company, a corporation organized under the laws of Virginia
(“JRCC”), and certain of JRCC’s Subsidiaries identified on the signature pages
hereof, as borrowers (such Subsidiaries, together with JRCC, are referred to
hereinafter each individually as a “Borrower”, and collectively, jointly and
severally, as the “Borrowers”), and the other credit parties hereto, identified
on the signature pages hereof as Guarantors (together, the Borrowers and
Guarantors, the “Credit Parties”), the lenders party hereto from time to time
(the “Lenders”), General Electric Capital Corporation (“GECC”), a corporation
formed under the laws of Delaware, as co-lead arranger and administrative agent
for the Lenders (in such capacity, together with its successors and assigns, if
any, the “Administrative Agent”) and as collateral agent for the Lenders (in
such capacity, the “Collateral Agent”), with Morgan Stanley Senior Funding,
Inc., having acted as co-lead arranger for the Lenders with GECC.


W I T N E S S E T H:
 
WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the Lenders
and L/C Issuers party thereto, and the Administrative Agent are parties to that
certain Revolving Credit Agreement, dated as of February 26, 2007 (as amended,
restated, supplemented and revised from time to time, the “Credit Agreement”),
pursuant to which the Lenders have committed to make certain loans and other
extensions of credit to the Borrowers upon the terms and conditions set forth
therein;
 
WHEREAS, the Borrowers have informed the Administrative Agent and the Lenders
that certain Events of Default have occurred and are continuing as a result of
the Borrowers’ failure to comply with (a) the Minimum Consolidated EBITDA
covenant set forth in Section 10.01 of the Credit Agreement solely for the
period ended September 30, 2008 and (b) the Leverage Ratio covenant set forth in
Section 10.02 of the Credit Agreement solely for the period ended September 30,
2008 (collectively, the “Specified Defaults”);
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
undersigned Lenders (a) waive the Specified Defaults and (b) agree to amend
certain of the terms and provisions of the Credit Agreement; and
 
WHEREAS, the Lenders are willing, upon and subject to certain conditions, to
waive the Specified Defaults and to amend the Credit Agreement in certain
respects, all in accordance with and subject to the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

2.           Waiver. The Administrative Agent and the undersigned Lenders,
subject to the terms and conditions of this Agreement, including without
limitation the conditions to effectiveness specified in Section 7 below, hereby
waive the Specified Defaults.
 
3.           Amendments to the Credit Agreement.  
 
(a)           Section 1.01 of the Credit Agreement, Definitions, is hereby
amended by restating the definitions of “Base Rate” and “Senior Funded
Indebtedness” in their entirety as follows:


“Base Rate” means, for any day, the highest of (a) the Federal Funds Rate plus
one half of one percent, (b) the Prime Rate and (c) the sum of (x) the LIBOR
Rate with respect to a LIBOR Rate Loan with a LIBOR Period of three months, plus
(y) the excess of the Applicable Margin for Libor Rate Loans over the Applicable
Margin for Base Rate Loans, in each instance, as of such day.  Any change in the
Base Rate due to a change in any of the foregoing shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Rate, or
LIBOR Rate with respect to a LIBOR Rate Loan with a LIBOR Period of three
months.  If no offered rate for LIBOR exists as of such date, such rate will be
the rate of interest per annum, as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the applicable day by major
financial institutions reasonably satisfactory to the Administrative Agent in
the London interbank market for such LIBOR Period for the applicable principal
amount on such date of determination.


“Senior Funded Indebtedness” means the Loans (including any outstanding Letter
of Credit hereunder) and the amount of the Term Loan Obligations (as that term
is defined in the Term Credit Agreement in effect as of the date hereof);
provided, however, that Senior Funded Indebtedness shall exclude (a) any
outstanding Letter of Credit issued hereunder to the extent that such
outstanding Letter of Credit is Cash Collateralized in a manner contemplated
under and in accordance with the terms and conditions set forth Agreement), and
(b) any outstanding Term Letter of Credit (as that term is defined in the Term
Credit Agreement in effect as of the date hereof) to the extent that such
outstanding Term Letter of Credit is cash collateralized in a manner
contemplated under and in accordance with the terms and conditions set forth in
the Term Credit Agreement.
 
(b)           Clause (a) of Section 4.04 of the Credit Agreement, Fees, is
hereby amended by replacing the percentage of “0.50%” set forth in the first
line thereof with the percentage of “0.75%”:
 
(c)           Section 10.01, Minimum Consolidated EBITDA, of the Credit
Agreement is hereby amended by restating the fourth row of the table set forth
therein (which row sets forth the minimum Consolidated EBITDA for the period
ending December 31, 2008) in its entirety as follows:
 

 

--------------------------------------------------------------------------------

 



December 31, 2008
(12 Months)
$5.0 million



(d)           Section 10.02, Leverage Ratio, of the Credit Agreement is hereby
amended by inserting the following sentence immediately after the table set
forth in such Section:
 
Notwithstanding the foregoing, the Borrowers shall not be required to comply
with this Section 10.02 for the Fiscal Quarter of the Borrowers ending on
December 31, 2008.


4.           Affirmation and Acknowledgment of the Borrowers.  The Borrowers
hereby ratify and confirm all of their Obligations to the Lenders, including,
without limitation, the Loans, and the Borrowers hereby affirm their absolute
and unconditional promise to pay to the Lenders all indebtedness, obligations
and liabilities in respect of the Loans, the Letters of Credit, and all other
amounts due under the Credit Agreement and the other Loan Documents as amended
hereby.  The Borrowers hereby confirm that the Obligations are and remain
secured pursuant to the Loan Documents and pursuant to all other instruments and
documents executed and delivered by the Borrowers as security for the
Obligations.
 
5.           No Other Waivers, Amendments or Consents.  Except for the waiver in
Section 2 hereof and the amendments expressly set forth and referred to in
Section 3 hereof, the Credit Agreement shall remain unchanged and in full force
and effect.  The waiver contained herein shall not extend beyond the terms
expressly set forth herein for such waiver, nor impair any right or power
accruing to the Administrative Agent or any Lender with respect to any Default
or Event of Default (other than the Specified Defaults) or any Default or Event
of Default which occurs after the date hereof.  Nothing in this Agreement is
intended or shall be construed to be a novation of any Obligations or any part
of the Credit Agreement or any of the other Loan Documents or to affect, modify
or impair the continuity or perfection of the Administrative Agent’s Liens under
the Credit Agreement and Loan Documents.
 
6.           Representations, Warranties and Covenants.  To induce the
undersigned Lenders to enter into this Agreement, the Credit Parties hereby
warrant, represent and covenant to and with to the Lenders and the
Administrative Agent that: (a) this Agreement has been duly authorized, executed
and delivered by the Credit Parties; (b) this Agreement and the Credit Agreement
as amended hereby constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms; (c) after giving
effect to this Agreement and the Term Credit Agreement Amendment (as defined
below), no Default or Event of Default has occurred and is continuing as of this
date; (d) no approval or consent of, or filing with, any governmental agency or
authority is required to make valid and legally binding the execution, delivery
or performance by the Credit Parties of this Agreement or the Credit Agreement
as amended hereby; and (e) after giving effect to this Agreement and the Term
Credit Agreement Amendment, all of the representations and warranties made by
the Credit Parties in the Credit Agreement are true and correct in all material
respects on and as of the date of this Agreement (except to the extent that any
such representations or warranties expressly referred to a specific prior date
and except for changes therein expressly permitted or expressly contemplated by
the Credit Agreement or the other Loan Documents).  Any breach by the Credit
Parties of any of its representations, warranties and covenants contained in
this Section 7 shall be an Event of Default under the Credit Agreement.
 

 
 

--------------------------------------------------------------------------------

 

 
7.            Conditions to Effectiveness.  This Agreement shall not become
effective unless and until the Administrative Agent has received (a) one or more
counterparts of this Agreement, duly executed, completed and delivered by the
Borrowers, the other Credit Parties and the Required Lenders, (b) a
fully-executed and effective fee letter dated as of the date hereof (the “Third
Amendment Fee Letter”) by and among the Borrowers and the Administrative Agent;
(c) payment by the Borrowers of all fees and expenses that are due and payable
on or prior to the date hereof; (d) a fully-executed Fourth Amendment to the
Term Credit Agreement, in substantially the form attached hereto as Exhibit A
(the "Term Credit Agreement Amendment").
 
8.           Reimbursement of Expenses.  The Borrowers hereby agree to reimburse
the Administrative Agent on demand for all reasonable fees and reasonable
out-of-pocket costs and expenses (including without limitation the reasonable
and actual fees and expenses of its counsel) incurred by the Administrative
Agent in connection with the negotiation, documentation and consummation of this
Agreement and the other documents executed in connection herewith and the
transactions contemplated hereby.
 
9.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE
PERFORMED ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
10.           Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Borrowers hereby
waive any provision of law that renders any provision hereof prohibited or
unenforceable in any respect.
 
11.           Counterparts.  This Agreement may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.
 
12.           Entire Agreement.  The Credit Agreement as amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.
 
13.           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

14.           No Third Party Reliance.  This Agreement is solely for the benefit
of the parties signatory hereto, their successors and permitted assigns.  No
waiver, consent or amendment pursuant to this Agreement may be relied upon by
any third parties.
 
15.           Release.  The Credit Parties hereby remise, release, acquit,
satisfy and forever discharge the Lenders, the Administrative Agent, the
Collateral Agent, and the L/C Issuer and their respective agents, employees,
officers, directors, predecessors, attorneys and all others acting or purporting
to act on behalf of or at the direction of the Lenders, the Administrative
Agent, the Collateral Agent, or the L/C Issuer of and from any and all manner of
actions, causes of action, suit, debts, accounts, covenants, contracts,
controversies, agreements, variances, damages, judgments, claims and demands
whatsoever, in law or in equity, which any of such parties ever had or now has
against the Lenders, the Administrative Agent, the Collateral Agent, and the L/C
Issuer their respective agents, employees, officers, directors, attorneys and
all persons acting or purporting to act on behalf of or at the direction of the
Lenders or the Administrative Agent (“Releasees”), for, upon or by reason of any
matter, cause or thing whatsoever arising from, in connection with or in
relation to the Credit Agreement or any of the other Loan Documents (including
this Agreement) through the date hereof.  Without limiting the generality of the
foregoing, the Credit Parties waive and affirmatively agree not to allege or
otherwise pursue any defenses, affirmative defenses, counterclaims, claims,
causes of action, setoffs or other rights they do, shall or may have as of the
date hereof, including, but not limited to, the rights to contest any conduct of
the Lenders, Administrative Agent or other Releasees on or prior to the date
hereof.
 


[Remainder of page intentionally blank; next page is signature page]
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties have caused this Third Amendment to Revolving
Credit Agreement to be duly executed by their respective officers or
representatives thereunto duly authorized, as of the date first above written.
 


 
BORROWERS:
 
JAMES RIVER COAL COMPANY
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
JAMES RIVER COAL SERVICE COMPANY
 
By: /S/ Peter T. Socha
 
Name: Peter T. Socha
Title:   CEO
   
LEECO, INC.
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
TRIAD MINING, INC.
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO

 
 

 
 
 

--------------------------------------------------------------------------------

 



TRIAD UNDERGROUND MINING, LLC
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
BLEDSOE COAL CORPORATION
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
JOHNS CREEK ELKHORN COAL CORPORATION
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:
   
JAMES RIVER COAL SALES, INC.
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
BLEDSOE COAL LEASING COMPANY
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO




 
 

--------------------------------------------------------------------------------

 



BLUE DIAMOND COAL COMPANY
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
MCCOY ELKHORN COAL CORPORATION
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
GUARANTORS:
 
BDCC HOLDING COMPANY, INC.
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
EOLIA RESOURCES, INC.
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
SHAMROCK COAL COMPANY, INCORPORATED
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO


 
 

--------------------------------------------------------------------------------

 



JOHNS CREEK COAL COMPANY
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO
   
JOHNS CREEK PROCESSING COMPANY
 
By: /S/ Peter T. Socha
Name: Peter T. Socha
Title:   CEO



 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



LENDER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
GENERAL ELECTRIC CAPITAL CORPORATION
   
By: /S/ James Desantis
Name: James Desantis
Title: Duly Authorized Signatory



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 Exhibit A
 


[Term Loan Credit Agreement Amendment]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 